Judgment, Supreme Court, Bronx County (Michael Gross, J., at hearing; Martin Marcus, J., at plea and sentence), rendered July 15, 1999, convicting defendant of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. Defendant’s present arguments are unpreserved for appellate review because he raised completely different arguments before the hearing court, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the spontaneous identification resulting from the viewing of defendant in a cell at Rikers Island by one of the victims, a fellow inmate, was not subject to suppression in that it was not arranged for the purpose of obtaining an identification and was not, in any event, unduly suggestive (see, People v Dixon, 85 NY2d 218; People v Nimmons, 177 AD2d 444, lv denied 79 NY2d 922). Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Friedman, JJ.